UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-54124 FEDFIRST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 25-1828028 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 565 Donner Avenue, Monessen, Pennsylvania (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 12, 2014, the issuer had 2,318,310 shares of common stock outstanding. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 1 Consolidated Statements of Financial Condition at June 30, 2014 (Unaudited) and December 31, 2013 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Changes In Stockholders’ Equity for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4.Controls and Procedures. 37 PART II – OTHER INFORMATION Item 1.Legal Proceedings. 37 Item 1A.Risk Factors. 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3.Defaults Upon Senior Securities. 38 Item 4.Mine Safety Disclosures 38 Item 5.Other Information. 38 Item 6.Exhibits. 39 SIGNATURES PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AT JUNE 30, 2014 (UNAUDITED) AND DECEMBER 31, 2013 (Dollars in thousands, except share data) June 30, December 31, Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Securities available-for-sale Loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable - loans Accrued interest receivable - securities Premises and equipment, net Bank-owned life insurance Goodwill Real estate owned - Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Equity: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable - deposits 93 Accrued interest payable - borrowings 89 Other liabilities Total liabilities Stockholders' equity FedFirst Financial Corporation stockholders' equity: Preferred stock $0.01 par value; 10,000,000 shares authorized; none issued - - Common stock $0.01 par value; 20,000,000 shares authorized; 2,315,810 and 2,357,293 shares issued and outstanding 23 24 Additional paid-in-capital Retained earnings - substantially restricted Accumulated other comprehensive income, net of deferred tax of $176 and $40 62 Unearned Employee Stock Ownership Plan ("ESOP") ) ) Total FedFirst Financial Corporation stockholders' equity Noncontrolling interest in subsidiary 75 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except per share data) Interest income: Loans $ Securities - taxable Securities - tax exempt 38 38 75 76 Other interest-earning assets 26 4 41 8 Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Insurance commissions Income from bank-owned life insurance 60 61 Other 9 81 20 92 Total noninterest income Noninterest expense: Compensation and employee benefits Occupancy FDIC insurance premiums 48 47 97 90 Data processing Professional services Advertising Merger-related - - Other Total noninterest expense (Loss) income before income tax (benefit) expense and noncontrolling interest in net income of consolidated subsidiary ) Income tax (benefit) expense ) Net (loss) income before noncontrolling interest in net income of consolidated subsidiary ) Noncontrolling interest in net income of consolidated subsidiary 29 10 47 52 Net (loss) income of FedFirst Financial Corporation $ ) $ $ $ (Loss) Earnings per share: Basic $ ) $ $ $ Diluted ) Weighted-average shares outstanding: Basic Diluted See Notes to the Unaudited Consolidated Financial Statements. 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Net (loss) income before noncontrolling interest in net income of consolidated subsidiary $ ) $ $ $ Other comprehensive income: Unrealized gain (loss) on securities available-for-sale, net of income tax expense (benefit) ) - Other comprehensive income (loss), net of income tax expense (benefit) ) - Comprehensive (loss) income ) Less: Comprehensive income attributable to the noncontrolling interest in subsidiary 29 10 47 52 Comprehensive (loss) income attributable to FedFirst Financial Corporation $ ) $ $ $ CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) (Dollars in thousands, except per share data) Common Stock Additional Paid-in- Capital Retained Earnings Accumulated Other Comprehensive Loss Unearned ESOP Noncontrolling Interest in Subsidiary Total Stockholders' Equity December 31, 2012 $
